FILED
                       AMENDED APPELLANT'S BRIEF               «N THE 13TH COURT OF APPEALS
                                 August 21, 2015                     COPPusc^ST,™*
                                                                       AUG U     <£$!>
                         Cause Number: 13-14-00606-CV         CEGIkE FOY Q@AWj£§$L£RK


In the 13th Court ofAppeal at the Hidalgo County Administration Building 10/^. Cano
                           5th Floor Edinburg, TX 78539



                      Cristina Castaneda V. Dannette Zuniga



  Original proceeding from Hidalgo County Court 2 Honorable Judge Jaime Palacios
                                     presiding




                          Appellant's brief on the merits


                      ORAL ARGUMENT REQUESTED


                                Cristina Castaneda
                                1405 Grouse Ave.
                               Donna, Texas 78537
                                  956-534-7942
                           ccastaneda0227@gmail.com
                                  Pro Se Litigant




                                                                   RECEIVED
                                                                        AUG 2 h 2015
                                                                  13TH COURT OF APPEALS
                     Identities of Parties and Counsel

Pursuant to Texas Rule of Appellate Procedure 38.1(a) Appellant presents
the following list of all parties and name and addresses of its counsel.

Appellant:

Cristina Castaneda
1405 Grouse Ave.
Donna, TX 78537
Telephone: 956-534-7942
ccastaneda0227@gmail.com
Pro se


Respondent:

The Honorable Judge Jaime Palacios
Hidalgo County Court 2
100 N. Closner3rd Floor
Edinburg, TX 78539

Appellee:
Dannette Zuniga
3729 Frio Ave.
McAllen, TX 78504
Pro se
Pursuant to Texas Rule of Appellate Procedure 38.1(b) Appellant presents the following
table of contents


                            TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL                                          1
TABLE OF CONTENTS                                                        2
INDEX OF AUTHORITIES                                                     3
STATEMENT OF CASE                                                        4
ANY STATEMENT REGARDING ORAL ARGUMENT                                    5
ISSUES PRESENTED                                                        _6
STATEMENT OF THE FACTS                                                   7
SUMMARY OF ARGUMENT                                                       8
ARGUMENT                                                                 9-10
PRAYER                                                                    11
APPENDIX                                                                  12
SPECIAL ATTACHEMENTS CONTRACT                                            13-15
LAST NOTIFICATION OF ADJUSTMENT SEC. 8                                    16
LETTER REGARDING SPECIAL INSPECTION                                       17
LETTER 30 DAY NOTICE                                                      18
SPECIAL INSPECTIONS FAILED STATUS                             ~          19-21
ORDER DENYING NEW TRIAL                                                      22
ORDER OF EVICTION AND POSTMARKED                                             23
LETTER FROM MHA JUNE'S RENT                                                  24 ^
Pursuant to Texas Rule of Appellate Procedure 38.1(c) Appellant presents the following
index of authorities


                          INDEX OF AUTHORITIES


CASES:


EDWARDS V. HABIB


ANTHONY AWEKKA V. JOHN BONDS


COLLIERY CO. V. FOUT



STATUES:


24C.F.R. 982.310(B) NON-PAYMENT OF RENT BY PHA IS NOT
GROUNDS FOR TERMINATION OF LEASE


24C.F.R. 982.453 OWNER BREACH OF CONTRACT RESULTS IN
PENALTIES CONTRACT AUTOMATICALLY 180 DAYS FROM LAST
ASSISTANCE CHECK


24C.F.R. 982.310(D) (2) RENOVATIONS NO GOOD CAUSE FOR
EVICTION


PROPERTY CODE TITLE 8 SEC. 92.052 (a) DILIGENT EFFORT TO
REPAIR OR REMEDY


PROPERTY CODE TITLE 8 SEC. 92.053 (b) BURDEN OF PROOF
DILIGENT EFFORT WAS MADE TO REPAIR

SUBSIDY LAWS SEC.8-1 l.G OWNER MUST NOT SEEK PAYMENT
FOR AMOUNT ABATED NOR USE AS CAUSE FOR EVICTION

TEXAS PROPERTY CODE 92-331 RETALIATION PROHIBITED FOR
SIX MONTHS


TRCP 509.6(A) FAILURE TO REMEEDY

TRCP 509.9 WRITS ARE NEEDED FOR REMOVAL OF PERSONS AND
PROPERTIES
Pursuant to Texas Rule of Appellate Procedure 38.1(d) Appellant presents the following
statement of the case


                         STATEMENT OF THE CASE



PROCEDUAL BACKGROUND:
APPEALED JUSTICE OF THE PEACE CHARLIE EZPINOZA RULING
FOR PLAINTIFF
HEARING COUNTY COURT 2 JUDGE JAIME PALACIOS ON
SEPTEMBER 2, 2014 RULED IN FAVOR OF THE PLAINTIFF IN THE
AMOUNT OF THREE MONTHS RENT AND ORDER TO VACATE BY
SEPTEMBER 6, 2015 WHICH WAS SIGHNED AND MAILED
SEPTEMBER 5, 2014 AND WAS STAMPED POST MARKED
SEPTEMBER 8, 2014
APPEALED HIS JUDGMENT AND REQUESTED MOTION FOR A
NEW TRIAL SUBMITTED NEW EVIDENCE FROM LEGAL AID,
MCALLEN POLICE DEPT. AND MCALLEN HOUSING AUTHORITY
AND WAS DENIED NEW TRAIL


NATURE OF THE CASE:
PLAINTIFF DANNETTE ZUNIGA BROUGHT A CIVIL SUIT DUE TO
CONSTRUCTION AND NON-PAID RENT ON JUNE 3, 2014.
ORIGINAL CONTRACT STATES THAT THERE IS A 10 DAY GRACE
TO PAY RENT. PLAINTIFF BRETCHED CONTRACT BY FILING
SUIT BEFORE THE 10™ AS STATED IN THE CONRACT. PLAINTIFF
ALSO FAILED TO MAKE ACCOMIDATIONS OR REPAIRS THAT
HAD BEEN REQUSTED IN WRITTING APRIL 30. THE MONTH OF
MAY WAS THE LAST ASSISTANCE CHECK ISSUED DUE TO NON
COMPLIANCE. PLAINTIFF FAILED TO PROPERLY FILL OUT THE
SUBSIDIZED HOUSING PORTION OF THE PETITION WHICH
WOULD HAVE SHOWN MY PORTION ($0.00) OF THE RENT AS OF
MAY. HOUSING WAS IN CHARGE OF ALL RENT DUE OR ABATED
DUE TO NONCOMPLIANCE IN REPAIRS OF THE UNIT ON APRIL
30, 2014. PLANTIFF RECEIVED RENT FOR MAY AND CHOOSE TO
REPAIR THE ROOF AND FAILED TO REPAIR THE FAILED STATUS
UNDER HOUSING AUTHORITY. ON SEPTEMBER 7, 2014 THE
PLAINTIFF REMOVED THE DEFENDANTS PROPERTY WITH OUT A
WRIT OF EVICTION KNOWING THAT AN APPEAL WOULD BE
FILED.
Pursuant to Texas Rule of Appellate Procedure 38.1(e) Appellant presents the following
statement of oral argument

                   STATEMENT OF ORAL ARGUMENT:



TEXAS LAWS AND RULES WERE DISREGARDED BY THE
PLANTIFF, JUDGES AND HOUSING AUTHORITIES.

PLAINTIFF WAS OBLIGATED TO THE ORIGINAL CONTRACT AND
FAILED TO UPHOLD THE CONTRACT. PLAINTIFF ALLEGEDLY
RELEASED THE DEFENDANT OF THE CONTRACT SO THAT THE
DEFENDANT COULD MOVE INTO A SUITABLE DWELLING UNIT
WITHOUT ANY REPAIRS TO THE FAILED UNIT. (TRCP 509.6(A)
FAILURE TO REMEEDY) WHEN RENT WAS NOT PAID PLAINTIFF
DECIDED TO FILE SUIT TO COLLECT RENT THAT THE MCALLEN
HOUSING AUTHORITY CLAIMED TO ABATE TILL REPAIRS OR
ACCOMIDATIONS WERE MADE. (SUBSIDY LAWS SEC.8-1 l.G
OWNER MUST NOT SEEK PAYMENT FOR AMOUNT ABATED NOR
USE AS CAUSE FOR EVICTION)


NOTIFICATIONS AND PROPER PAPERWORK IS STILL PENDING
BY McALLEN HOUSING AUTHORITY. A CASE HAS BEEN OPEN
BY THE FAIR HOUSING AUTHORITY AGAINST THE McALLEN
HOUSING AUTHORITY AS WELL AS THE HUD DUE TO THESE
ACTIONS.
 Pursuant to Texas Rule of Appellate Procedure 38.1(f) Appellant presents the following
issues presented

                             ISSUES PRESENTED


DID THE TRIAL COURT ERR IN EXCLUDING CRITICAL EVIDENCE
PRESENTED AT THE TIME?


IS THERE FACTUALLY SUFFICIENT EVIDENCE TO SUPPORT THE
JUDGEMENT OF THE TRIAL COURTS?


DID THE TRIAL COURT ERR IN NOT GIVING SUFFICIENT NOTICE
OF THE ORDER?


THE LANDLORD ISSUED A 30 DAY NOTICE WITHOUT GOOD
CAUSE.
DURING THE INITIAL TERM GOOD CAUSE HAS TO BE
SOMETHING THE FAMILY DID OR FAIL TO DO. (24 C.F.R.
982.310(D)(2))
JUDGE PALACIOS ORDERED THAT THE DEFENDANT MOVE OUT
BY SEPTEMBER 6, 2014 AND ISSUED THE PLATIFF DANNETTE
ZUNIGA PAPERWORK TO PREPARE AN ORDER ON SEPTEMBER 2,
2014. THE SIGHNED ORDER WAS MAILED OUT TO DEFFENDANT
ON THE 5th OF SEPTEMBER AND WAS NOT RECEIVED TILL
SEPTEMBER 8, 2014. PROPER NOTICE WAS NOT GIVEN TO
DEFENDANT AND THE ORDER SHOULD BE VOID. PLAINTIFF
USED THE ORDER TO REMOVAL OF ALL PROPERTY ON
SEPTEMBER 7, 2014 AND REMOVAL OF ALL OCCUPANTS ON
SEPTEMBER 10, 2014 BY THE MCALLEN POLICE DEPT. AND WAS
DONE WITHOUT A WRIT. (TRCP 509.9 WRITS ARE NEEDED FOR
REMOVAL OF PERSONS AND PROPERTIES)
Pursuant to Texas Rule of Appellate Procedure 38.1(g) Appellant presents the following
statement of the facts


                           STATEMENT OF FACTS


ON APRIL 30, 2014 SPECIAL INSPECTION PROPERTY FAILED HUD
REGULATIONS
ON MAY 1, 2014 NOTICE TO VACATE DUE TO CONSTRUCTION
ON JUNE 3, 2014 FILE SUITE IN JUSTICE OF PEACE CHARLIE
ESPINOZA
ON JUNE 16, 2014 ORDER TO PAY $625 AND $111 IN COURT COSTS
ON SEPTEMBER 2, 2014 COUNTY COURT 2 JUDGE JAIME
PALACIOS HEARD THE LAWS REGARDING REPAIRS THAT WAS
PRESENTED BY THE DEFENSE. ORDER IN FAVOR OF THE
PLAINTIFF AND DEFENDANT RECIEVED ORDER ON SEPTEMBER
8, 2014 TO FILE AN APPEAL.
 ON SEPTEMBER 5, 2014 THE ORDER WAS SIGNED AT 3:12PM
ORDERING ALL OCCUPANTS TO VACATE PROPERTY 3709 FRIO
AVE. MCALLEN TX 78504 AND RENT OWED OF $1250.00
ON SEPTEMBER 7, 2014 PLAINTIFF DANNETTE ZUNIGA
REMOVED PERSONAL PROPERTY WITHOUT A WRIT.
ON SETEMBER 10, 2014 PLAINTIFF REMOVED ALL OCCUPANTS
WITHOUT A WRIT
ON SEPTEMBER 12, 2014 FINAL JUDGEMENT WAS SIGHNED BY
JUDGE JAIME PALACIOS
MOTION FOR A NEW TRIAL HEARING NOVEMBER 17, 2014
SUBMITTED EXHIBITS 1-6 DENIED A NEW TRIAL INLIGHT OF THE
NEW EVIDENCE
Pursuant to Texas Rule of Appellate Procedure 38.1(h) Appellant presents the following
summary of the argument

                     SUMMARY OF THE ARGUMENT


 PLAINTIFF IS HOLDING DEFENDANT TO THE ORIGINAL
CONTRACT. IN ACCORDANCE TO THE CONTRACT SUIT WILL
ONLY BE FILED AFTER THE 10™ FOR UNPAID RENT. (ORIGINAL
CONTRACT P.2 EVICTION NOTICE) THE 30 DAY NOTICE THAT
WAS GIVEN WAS DUE TO CONSTRUCTION, (24 C.F.R. 982.310(D)
(2) STATES RENOVATIONS ARE NO GOOD CAUSE FOR EVICTION.)
PLAINTIFF FAILED TO REEMEDY THE FAILED INSPECTION.
(TRCP 509.6(A) FAILURE TO REMEEDY) PLAINTIFF WAS GIVEN
ALL OF MAY TO COMPLY WITH HOUSING REGULATIONS
INSTEAD PLAINTIFF COMPLETED THE CONSTRUTION ON THE
ROOF BY THE 2nd WEEK OF MAY AND REFUSED TO MAKE
REEMEDIES TO REPAIRS TO COMPLY THE CONTRACT
REGARDING ACCOMIDATIONS, OR WITH MCALLEN HOUSING
AUTHORITY'S STANDARDS. DUE TO THE BRECH IN CONTRACT
DEFENDANT WAS FORCED TO FIND A SUITABLE DWELLING
UNIT FOR THE HEALTH AND WELLBEING OF ALL OCCUPANTS.
PLAINTIFF ALSO REFUSED TO RETURN THE SECURITY DEPOSIT
WHICH WOULD HAVE HELPED THE DEFENDANT TO MOVE OUT
PRIOR TO THE PROCEEDINGS. (TEXAS PROPERTY CODE 92-331
RETALIATION PROHIBITED FOR SIX MONTHS)
Pursuant to Texas Rule of Appellate Procedure 38.1(i) Appellant present(s) the following
argument


                                   ARGUMENT


PLAINTIFF DANNETTE ZUNIGA HAS NOT COMPLIED WITH THE
CONTRACT SIGHNED IN JANUARY. ON APRIL 30, 2014 MCALLEN
HOUSING AUTHORITY FAILED A SPECIAL INSPECTION AND PAID
THE FULL RENT FOR MAY. PLAINTIFF ONLY FIXED THE
CONSTRUCTION ON THE ROOF BUT FAILED TO REEMEDY OR
REPAIR THE REQUEST DONE BY THE HOUSING INSPECTION.
(TRCP 509.6(A) FAILURE TO REMEEDY) ON MAY 1, 2014
PLAINTIFF GAVE 30 DAY NOTICE DUE TO CONSTRUCTION. (24
C.F.R. 982.310(D) (2) RENOVATIONS NO GOOD CAUSE FOR
EVICTION)

ON JUNE 1, 2014 RENT WAS NOT PAID BY THE MCALLEN
HOUSING AUTHOEITY, (24 C.F.R. 982.453 OWNER BREACH OF THE
CONTRACT RESULTING PENALTIES) AND PLAINTIFF FILLED A
CIVIL SUIT ON JUNE 3, 2014. (SUBSIDY LAWS SEC.8-1 l.G OWNER
MUST NOT SEEK PAYMENT FOR AMOUNT ABATED NOR USE AS
CAUSE FOR EVICTION) THE ORIGINAL CONTRACT CLEARLY
STATES THAT A TEN DAY GRACE WOULD BE GIVEN WHEN RENT
IS NOT PAID. IN ACCORDACE WITH THE CONTRACT SUIT
SHOULD NOT HAVE BEEN FILLED AFTER JUNE 10, 2014.
(ORIGINAL CONTRACT EVICTIONS P2) ON JUNE 17™ THE
DEFENDANT REFUSED TO ACCEPT PAYMENT FROM HOUSING
AND INSISTED ON GOING FORTH WITH THE EVICTION. AFTER
THE J.P. COURT'S CHARLIE ESPINOZA'S RULING THE
DEFENDANT INFORMED THE HOUSING AUTHORITY OF THE
EVICTION ORDER WHICH PUT A STOP TO JUNE'S RENT.
FURTHER MORE, PLAINTIFF SHOULD NOT PENALIZE
DEFENDANT FOR THE PORTION OF RENT KEPT BY MCALLEN
HOUSING AUTHORITY DUE TO FAILED INSPECTION. (SUBSIDY
LAWS SEC.8-1 l.G OWNER MUST NOT SEEK PAYMENT FOR
AMOUNT ABATED NOR USE AS CAUSE FOR EVICTION)

 ON SEPTEMBER 2, 2014 JUDGE JAIME PALACIOS RULED IN
FAVOR OF THE PLAINTIFF FOR THREE MONTHS RENT AND
ORDERED TO VACATE BY SEPTEMBER 6, 2014. UPON IS RULING
JUDGE PALACIOS GAVE THE PLAINTIFF THE RULING SO THAT
AN ORDER COULD BE FILED AND WHEN DEFENDANT ASKED
FOR THE SAME RULING SO THAT AN APPEAL COULD BE MADE
JUDGE PALACIOS EXPLAINED TO GO TO THE LAW LIBRARY. THE
ORDER WHICH WAS SIGHNED ON SEPTEMBER 5, 2014 WAS
MAILED AND POSTMARKED SEPTEMBER 8, 2014. PLAINTIFF
REMOVED ALL PROPERTY WITH OUT ANY NOTIFICATION OR
ORDER OF WRIT ON SEPTEMBER 7, 2014. ON SEPTEMBER 10, 2014
DEFENDANT WENT TO RECOVER PROPERTY THAT WAS
THROWN OUTSIDE AND TO MAKE A REPORT OF THE MISSING
PROPERTY WHEN PLAINTIFF SHOWED UP AT THE DWELLING
UNIT TO HAVE THE DEFENDANT REMOVED FROM THE
PROPERTY BY THE POLICE OFFICER WITHOUT RECOVERING
ANY PROPERTY. (TRCP 509.9 WRITS ARE NEEDED FOR
REMOVAL OF PERSONS AND PROPERTIES)

DUE TO THE DEFENDANT'S SANITATION COMPLAINT THAT THE
LANDLORD NOT ONLY FAILED TO CORRECT BUT PLAINTIFF
RETALIATED AGAINST THE TENANTS BY GIVING A 30 DAY
NOTICE TO VACATE DUE TO CONSTRUCTION. (EDWARD VS.
HABIB), (TEXAS PROPERTY CODE 92-331 RETALIATION
PROHIBITED FOR SIX MONTHS) THE TRIAL COURT'S DECISION
DISREGARDED THE LAWS THAT ARE SET FORTH TO PROTECT
THE TENANT. (SUBSIDY LAWS SEC.8-1 l.G OWNER MUST NOT
SEEK PAYMENT FOR AMOUNT ABATED NOR USE AS CAUSE FOR
EVICTION) BASED UPON THE EVIDENCE THE JUDGMENT
SHOULD BE OVERTURNED AND THE CASE DISMISSED.




                          10
Pursuant to Texas Rule of Appellate Procedure 38.1(j) Appellant presents the following
prayer


                                      PRAYER


APPELLANT IS REQUESTING THAT THE CASE BE DISMISSED AND
THAT THE PLAINTIFF RETURN THE SECURITY DEPOSIT AND PAY
FOR PROPERTY THAT WAS REMOVED BY THE PLAINTIFF, (TRCP
509.9 WRITS ARE NEEDED FOR REMOVAL OF PERSONS AND
PROPERTIES) AND ANY OTHER RELIEF THAT THE COURTS DEEM
FIT (TRCP 509.6(2) (D) (E) AWARD TENANTS DAMAGES AND
COURT FEES)




                                         11
Pursuant to Texas Rule of Appellate Procedure 38.1(k) Appellant presents the following
appendix in civil cases

                                    APPENDIX


ATTACHMENTS:


LETTER 30 DAY NOTICE


LETTER FROM VIRGINIA CHAVEZ EXECUTIVE DIRECTOR AT THE
MCALLEN HOUSING AUTHORITY DATED JULY 2, 2014
REGARDING SPECIAL INSPECTIONS ON APRIL 30, 2014

MCALLEN HOUSING AUTHORITY SPECIAL INSPECTIONS FAILED

NOTIFICATION OF ADJUSTMENT TO THE SEC. 8 CONTRACT
DATED 4/24/2014 EFFECTIVE 5/1/2014


ORDER DENYING DEFENDANT'S MOTION FOR A NEW TRIAL

ORDER OF EVICTION AND POST MARK


ORIGINAL CONTRACT REGARDING 10 DAY GRACE BEFORE
EVICTION PROCEEDINGS




                                        12
                                  Contract for House
                             3709 Frio Ave McAllen TX 78504

                 1. Owner Information
                 2.   Name: Dannette Zuniga
                 3.   Address: 3729 Frio Ave McAllen TX 78504
                 4.   Phone Number: Cell: 956-451-2265
                 5.   Address of Home for Rent: 3709 Frio McAllen TX 78504
                 6.   Number of Bedrooms: 3 (three) Bathrooms: 1 (one)
                 7.   Does house have fire detectors? Yes, 2(two) of them
                 8. Is the house insured? No
                 9. Does house have a refrigerator? NO
                 10. Dose house have a stove? NO
                 11. Does house have a washer/dryer? NO
                 12. Renter will pay: Electricity/Water and yard maintenance
                 13 Monthly rent charge for house is $625.00 due on the 1st
v                of each month Mobile Home will be rented for 1yr
    4            14. Renter information: (Head of household)
/                Name: Cristina Castaneda
                 Driver License: &X'?ob9o~7
                 SS#: H5S~XH-7O3Employed:0rp#
                 Phone Number: (Jsi) ffl - ? 7j z
                 15. Names of other persons that will be living in the house
                 Name: Jodie Rocha "Husband"

                 1. Leyna Castaneda
                 2. Alexa S. Castaneda
                 3. Zara E. Castaneda
                 4. Jodie Rocha JR>

           Owner has the right to inspect the home when she/he feels
        necessary with 24 hrs given notice. The first 6 months the owner has
        the right to inspect the home one's the rent has been collected. A
        deposit of $500.00 is required to move in the house unless other
        arrangements have been made. If pets are in the house there will be
        an additional $200 deposit that deposit will not be REFUNDABLE. If
        rent is not collected on due date, a $10.00 daily charge will apply.
        Deposit will not be returned if renter vacates the house prior to
        contract expiration. This house will be renterfor 12-month
        commitment. If you do not desire to renew a contract, a 30-day notice

                                         /3L
     is required prior to expiration of the contract. Deposit will be returned
    if house is in good condition and no damages have been made and
    all bills are cleared. Failure to do so may result in eviction and legal
    action.
    Please Note: Ifthe Home is damaged beyond normal wear and tear,
    and assessment of the repairs will be made the deposit will be used
    for the repairs. Not responsible for items inside the house as a
    result of fire or theft.
    EVICTION NOTICE: Will be posted if rent is more than 10 days past
%   due. I am not responsible for items left behind after vacates the
    house. These items will be discarded after 30 days. The 30-day count
    starts the day you no longer desire to renew your contract.


                               SIMPLE HOUSE RULES

    PLEASE:
                PQ NOT: Change any lock on the premises without written
    permission.
                DO NOT: Bring more people to live at the house other than
    those listed on the contract. If this is planned, we need written notice
    and a revision of the contract will need to be made.
                DO NOT: Paint walls a different color than what they
    originally are. If this is done, original color will need to be painter prior
    to vacating the house.
              DO NOT: Bring pets to live in the house. Pets are allowed
    outside the house.                                         *
    REQUIREMENTS:
                You are required to: Give a 30-day written notice to
    landlord if you do not desire to renew contract. Failure to do this will
    result in eviction, rent charges, legal charges and late fees.
               You are required to: Notify landlord about broken faucets,
    gauges, or water heater problems. We are Not Responsible for
    broken items in or outside the trailer home. You will be
    RESPONSIBLE to fix those damages.
              You are required to: Keep property maintained (Grass
    mowed and premises free of brush and debris) A $50.00 charge will
    apply every time we have to hire someone to mow grass for you. This
    service is not included in the contract.
FINE PRINT:
                     rst.

A 30-day written notice will be given to you if we decide not to renew
your lease. Rent for this house is due the.      day of every month.
This house is renter on a month-to-month basis and 12 u-~ month
contract is required. If we decide to leave in the middle of the month
after rent remaining days. Deposit will not be returned if you vacate
the house prior to the expiration of a contract. We are not responsible
for fire or theft.


IHAVE READ AND AGREE TO THE ABOVE RULES.

Tenant Name (print)^v\sVi ^^ ^S-U^ tU Signature/^1^,_
Landlord Name (print) Do^e&e k/. 2u^q Signature: Q^^ jj, o -
Date:                                                                     "

                             REFERENCES

Name: *>*-•• v. £UW^
Address: fc\ ftoW^ £W.                   WMltsTTV 78SO<f
Telephone:^) S6?3~3\5o



Address:       /6?/z. Ky    Qv^) /^.       piS#IU*7X 7fSoLf
Telephone: OfSU) ^2 9 - jg fo (^

Name: Rach<flA UlU^JZ
Address: &\%SVj?1z_ &. ^SfH^ TX 7£5 o /
Telephone: Q»ru) hH8~65o<{
                                  McAllen Housing Authority
                                        2 3 01 Jasmine Avenue
                                         McAllen,   TX 78501



04/24/2014


Cristina Castaneda
3 709Frio Ave


McAllen,    TX 785 04-

RE: Notification of Adjustments to the Section 8 Contract

Attention:    Cristina Castaneda

Your Section 3 Contract has been modified due to an annual or
interim recertification. The provisions of the contract not changed
by this notice shall remain in effect. These Changes will take
effect on 05/01/2014. The following actions are required to
complete the modifications to the contract;

                    Please come to the office to sign documentation.

                    Please       call   the office.

                    No action is required.

           J^. Other _At*fiGQt&£ Au&i                                  '3 />%30t7&.
                             .. JbU&J£<terr&                 .     .
All change must be reported to the office within 10 days.

Thank you for your cooperation.

Sincerely


Alma Guerrero,        S8 Caseworker



                           Changes to the Section 8 Contract
                                          Old Amount.            NewAmount            <£/
Housing assistance payment:                  6 02.00         —    62 5T0-Q.
   Tenant payment to Owner:                   23 . 00                  0.00
    Contract        rent    to   owner:      625.00     \         625.00
 Utility Payment to Tenant:                    0.00         "s    100.00

Landlord:Zuniga,           Dannette
           3 72 9   Frio Ave.
           McAllen,        TX 73504




                                               16
                                                                                                 "Twufimuiuj Fwuim
                                                                                                SkmqOimmg CmmmdUes""
    McALLEN HOUSING AUTHORITY                                                                    2301 JASMINE AVENUE
                                  TEXAS                                                        MCALLEN. TEXAS 78501


       July 2, 2014




       Christina Castaneda
       Tenant: 15889


       Ms. Castaneda:


       Enclosed you will find the following documents that you requested today:


                      a.   Notification of Adjustments—this is the only Adjustment made since you ported to
                           McAllen.
                      b. Initial Inspection 12/30/2013, FAILED, with 'Deficiency' list.
                      c. Follow-up Inspection 1/2/2014, PASSED.
                      d. Special Inspection 4/30/2014, requested by Tenant. Failed due to small area on floor in
                         living room and kitchen. No follow-up inspection because Landlord chose not to fix
                           deficiency and opted to release tenant from lease.
                      e.   HAP Contract Term.
                      f.   Final Judgment ruling against tenant.

       We have been in communication with Ms. Norma Gaytan, caseworker at Donna Housing Authority, for
       the purpose of completing your request to port-out to the Donna area.

       I trust that the enclosed documents are aligned with your request.

       Sincerely,




       Virgima Chavez
       Executive Director




\
           t_i_r                                                      Phone: (956) 686-3951       Fax:(956) 686-3112

                                                            1%
                                                           May 1, 2014

                                                          Dannette Zuniga
                                                          3729 Frio Ave.
                                                          McAllen TX 78504
                                                          956-451-2184


Cristina Castaneda
3709 Frio Ave.
Mcallen TX 78504
956-328-5213



Dear Cristina Castaneda,

This is to request you to vacate the house, 3709 Frio Ave. McAllen TX 78504 in 30
days (May 1-30, 2014).

Due to: Construction Work


Please consider this as my final request. If you fail to vacate the property within a
period of 30 days, I will have to begin an eviction proceeding against you.

Sincerely,


             V               :_y

Dannette Zuniga




                                   1$
                                                                        U.S. Department of Housing                                            OMB Approval No. 2577-0169
Inspection Form                                                         and Urban Development                                                           (exp. 4/30/2014)
Housing Choice Voucher Program                                          Office of Public and Indian Housing

Public reporting burden for this collection of information is estimated to average 0.25 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. This agency may not
conduct or sponsor, and a person is not required to respond to, a collection of information unless that collection displays a valid OMB control number.


Privacy Act Statement. The Department of Housing and Urban Development (HUD) is authorized to collect the information required on this form by Section 8 of
the U.S. Housing Act of 1937 (42 U.S.C. 1437f). Collection of the name and address of both the family and the owner is mandatory. The information is used to
determine if a unit meets the housing quality standards of the section 8 rental assistance program. HUD may disclose this information to Federal, State and local
agencies when relevant to civil, criminal, or regulatory investigations and prosecutions. It will not be otherwise disclosed or released outside of HUD, except as
permitted or required by law. Failure to provide any of the information may result in delay or rejection of family participation.

Assurances of confidentiality are not provided under this collection.
This collection of information is authorized under Section 8 of the U.S. Housing Act of I937 (42 U.S.C. 1437f).
The information is used to determine if a unit meets the housing qual ty standards of the section 8 rental assistance program.
PHA                                                                                                     Tenant ID Number                      Date of Request (mm/dd/yyyy)
                                                                                                        15889                                 4/30/2014
Inspector                                                                                                 Date Last Inspection (mm/dd/yyyy)   Date of Inspection (mm/dd/yyyy)
ALMA GUERRERO                                                                                           12/30/2013                            4/30/2014
Neighborhood/Census Tract                                                       Type of Inspection                                            Project Number

                                                                                        Initial           / Special j [ Reinspection
A. General information                                                                                                            Housing Type (check as appropriate)
Street Address of Inspected Unit
                                                                                                                                  ~7~, SingleFamily Detached
City                                                County                      State             Zip                            .   ; Duplex or Two Family Row
McALLEN                                           jHIDALGO                      TX                      78504                        ; House or Town House
Name of Family                                                                  Current Telephone of Family
                                                                                                                                     i Low Rise: 3,4 Stories, Including
CRISTINA CASTANEDA                                                                956-328-5213                                          Garden Apartment
Current Street Address of Family                                                                                                     '• High Rise: 5 or More Stories
3729 FRIO AVE
                                                                                                                                     | Manufactured Home
                                                    County                      State             Zip
City McALLEN                                        HIDALGO                     TX                78504
                                                                                                                                     i Congregate
Number of Children in Family Under 6                                                                                                 j Cooperative
3
                                                                                                                                     i Independent Group Residence
Name of Owner or Agent Authorized to Lease Un t Inspected                       Telephone of Owner or Agent
                                                                                                                                       Single Room Occupancy
ZUNIGA, DANNETTE                                                                451-2184
Address of Owner or Agent                                                                                                            . Shared Housing
                                                                                                                                     , Other:(Specify)




                                                                        Page 1of21                                            refHandbook 7420:8 form HUD-52580-A (9/00
  2.     Kitchen                                         For each numbered item, check one box only.
                                                                  Decision             '
  Item      Description                                                                                                                                    , If Fail or
                                                                         -Li.
  No.                                                    o
                                                                    O                          If Fail, what repairs are necessary?                        : Inconclus
                                                                    Z             U    !
                                                         en" ™                    C    1       If Inconclusive, give details.                              i (mm/dd/y
                                                                    to            O    !
                                                         >-
                                                                    >-
                                                                                  O    i       If Pass with comments, give details.                          final appr
                                                                                  C    i

 2.1     Kitchen Area Present
 Is there a kitchen?

 2.2     Electricity
 Are there at least one working outlet and one work
 ing, permanently installed light fixture?
 2.3      Electrical Hazards
 Is the kitchen free from electrical hazards?

 2.4     Security
Are all windows and doors that are accessible from
the outside lockable?

 2.5     Window Condition
Are all windows free of signs of deterioration or
missing or broken out panes?
2.6      Ceiling Condition
 Is the ceiling sound and free from hazardous defects?

2.7      Wall Condition
.Are the walls sound and free from hazardous defects?         /

2.8      Floor Condition
Is the floor sound and free from hazardous defects?
                                                                                           Vynal is torn as entering the kitchen. It seems lifted.

2.9      Lead-Based Paint
Are all painted surfaces free of deteriorated paint?
If no, does deteriorated surfaces exceed two square
feet and/or less than 10% of a component?                                                  0      Not Applicable
2.10 Stove or Range with Oven
Is there a working oven, and a stove (or range) with
top burners that work?
If no oven and stove (or range) are present, is there'
a microwave oven and, if microwave is owner-sup
plied, do other tenants have microwaves instead of
an oven and stove (or range)?
2.11 Refrigerator
Is there a refrigerator that works and maintains a
temperature low enough so that food does not spoil
over a reasonable period of time?                  1_
2.12 Sink
Is there a kitchen sink that works with hot and cold
running water?                                           J__
2.13 Space for Storage, Preparation, and Serving
of Food
Is there space to store, prepare, and serve food? _^_
Additional Comments: (Give Item Number)(Use an additional page if necessary)




Comments continued on a separate page           Yes               No

  Previous editions are obsolete                                                Page 6 of 21                                          ref Handbook 7420.8 form HUD-5258(J-A (9/00)



                                                                                      Ifl
4.        Supplemental for Other Rooms Used for Living and Halls For each numbered item, check one box only
4.1       Room Location                                                                          Room Code
  R'9nt      right/left/center:   the room is situated to the right, left,                         1 = Bedroom or Any Other Room Used for Sleeping (regardless of
                                  or center of the unit.                                               type of room)
  Center
             front/rear/center: the room is situated to the back, front                            2 = Dining Room or Dining Area
                                  or center of the unit.                                           3 = Second Living Room, Family Room, Den, Playroom, TV Room
             floor level:         the floor level on which the room is                             4 = Entrance Halls, Corridors, Halls, Staircases
                                  located.                                                         5 = Additional Bathroom (also check presence of sink trap and
                                                                                                             clogged toilet)
                                                                                                   6    = Other:
                                                                      Decision
  Item      Description                                               U3
                                                                                             If Fail, what repairs are necessary?                                                                     i If Fail or
  No.                                                        Z        Q. Z     =    3        If Inconclusive, give details.                                                                           I Inconclusive
                                                                           W5 U_
                                                             m
                                                             <u
                                                                                    C
                                                                                    O        If Pass with comments, give details.                                                                     ; date of final
                                                                                                                                                                                                      i
                                                             >-            >        o
                                                                                    c                                                                                                                 ! approval
4.2     Electricity/Illumination
If Room Code is a 1, are t here at least two working
outlets or one working out let and one working,
permanently installed light fixture?
If Room Code is not a 1, is there a means of illumination?

4.3       Electrical Hazards
Is the room free from electrical hazards?

4.4       Security
Are all windows and doors that are accessible from
the outside lockable?

4.5       Window Condition
If Room Code is a 1, is there at least one window?               _L
And, regardless of Room Code, are all windows
free of signs of severe deterioration or missing or          — —
broken-out panes?                                            — —
4.6     Ceiling Condition
                                                                                         .As youwain r. :o me ngnttop ofseelingneeds fre_n_oa;of paint and repaircornersealing Sealingis notexposed
Is the ceiling sound and free from hazardous defects?

4.7      Wall Condition
Are the walls sound and free from hazardous defects?         —
4.8      Floor Condition
Is the floor sound and free from hazardous defects?

4.9      Lead-Based Paint
Are all painted surfaces free of deteriorated paint?
If no, does deteriorated surfaces exceed two square
feet and/ormore than 10% ofa component?                      :d                                Not Applicable

4.10 Smoke Detectors
Is there a working smoke detector on each level?             • •
Do the smoke detectors meet the requirements of              T
NFPA74?                                                      —             —

In units occupied by the hearing impaired, is there an            /
alarm system connected to the smoke detector?

Additional Comments: (Give Item Number)(Use an additional page if necessary)




Comments continued on a separate page              Yes •               No __


 Previous editions are obsolete                                                    Page 11 of 21                                              ref Handbook 7420.8 form HUD-52580-A (9/00)



                                                                                        %t>
                                        CL-14-2814-B


  DANNETTE ZUNIGA
           VS
  CRISTINA CASTANEDA


                                     ORDER DENYING
                     DEFENDANT'S MOTION FOR A NEW TRIAL


           On November 17, 2014, the court considered the Defendant's Motion for a New
  Trial.


  IT IS THEREFORE ORDERED that Defendant's Motion for New Trial be DENIED
  based on the findings herein and in the interest ofjustice.

  SIGNED ON:




  CC:
^CRISTINA CASTANEDA, pro se
  1405 Grouse Ave.
  Donna, Texas 78537




  DANNETTE ZUNIGA, prose
  3729 Frio Ave.
  McAllen, TX 78504




                            *             11
                                                                                       ,3.7_>         FtLtC
                                                                                                   _ O'CLOCK.
                                                                                                                SIT
                                                                                               SEP 0 5 2(M
                                            CL-14-2814-B

 Dannette Zuniga                                                     IN THE COLTMpf'COURg^^.                     CLERK
                                                                                                                FKIDALGOCC.
                                                                                                                __   DEPUTY


        VS.                                                          COUNTY COURT AI LAW #2

Cristina Castaneda                                                    HIDALGO COUNTY, TEXAS



                                       ORDER OF EVICTION

        It is by order that Cristina Castaneda and any and all occupants vacate the property: 3709 Frio

Ave. McAllen, TX 78504 onSaturday September 6, 2014. Tenant Cristina Castaneda owe 3 months of rent,

June-August a total of $1250.00.


SIGNED this
                     _Sl           day of




CC: CRISTINA CASTANEDA
         3709 FRIO AVE.
         McALLEN, TX 78504




                                             13
            •£ %
         -np-
                                                         _¥••                      £301 Jasmine Avenue
        i~w_/rtr?«^«y Pe-n-Mb*. Ja-.v^AcJti.^ _w_-, _s«_£^*'                       ivicAllen. Teas 78501




June 17. 201"




Cristina Castaifcdis


3709 Frio Ave


McAllen, TX 7850':




Mrs. Castaneda,


!.im sending you this letter in reference to the rent payment for the unit in which you live. Atthis time
im; McAllen ilousing Authority will Bemakingrental paymentfor the month of June/2034 for the unit
locatedat 3709f rioAve McAllen YX 78S04. This is to alsonoclfy you that your utility paymentwill be
made for the month ofJune/2014. Ifyou have anyfurther questions or concerns weask that you please
request it in writing.




Thank You


Aim;] Guerrero


Section 8 Case Worker




                                 PHONfc' NO. (956) 6H6-395 i l-AX (955) 686-3i1_




                                          l°\
   McAllen
    IcAnen Housing Authority                                          2301 Jasmine Avenue
    "7V«A^r*M_v^ F_w__r*, rf»_%j____ty ComtHMtUtUt"                   McAllen. Texas78501




Cristina Castaneda                                         June 19,2014

3709 Frio Ave

McAllen, TX 78504



Mrs. Castaneda,

I am sending you this letter in reference to the monthly rent payment made towards the
unit located on 3709 Frio Ave McAllen Texas. It is the decision of The McAllen Housing
Authority to not make payment for the month of June/2014. This decision is based on
the outcome of your court hearing on 6/18/2014. Ifyou are in the process of an appeal
our decision is to continue to stop payment until we obtain the outcome of your next
hearing. Ifyou have any further concerns please request this in writing.



Thank You,



Alma Guerrero

Section 8 Case Worker




                            PHOMSNO (956)686-3951 FAX (956)688-3112               <h


                                                                                            EXHtsn-

                                                                                            J_l




                                        1S>
 Respectfully Submitted,


        =£*__-.

 CRISTINA CASTANEDA, pro se
 1405 Grouse Ave.                    ;

 Donna, Texas 78537

 9565347942


 ccastaneda0227@gmail.com


SUBSCRIBED AND SWORN TO BEFORE me on August 21, 2015

                                                      •
                                                           >g®\ ALYSSAJANELLE GONZALEZ '
                                                                         Notary Public
                           %-iNto                                      STATE OF TEXAS
                                                          -^_Sy My Comm. Exp. 01-27-2016
NOTARY PUBLIC for the State of Texas




CERTIFICATE OF SERVICE

I hereby certify that atrue and correct copy ofthe Appellant briefhas been mailed
to Dannette Zuniga, 3729 Frio Ave. McAllen, Texas
78504 via U.S. mail this 21st ofAugust

                            J_-
CRISTINA CASTANEDA, pro se
                                                                                      U.S. POSTAGE
                                                                                           PAID
                                                                                      WESLACO.TX
                                                                                          78596
                                                                                      AUG 21, 15
                                                                                         AMOUNT


                                                                                                                  .




              W?Mik®M.




                         RECEIVED
                             AUG   '      •''       <
                         i^TH COURT OF APPEALS;

                                                                                                     '-'•;••?•:




                              5             ^loor
                                            "                               V"
                          oo £. Cc -
                         £MW:§                               x:" •                              i

in^wisin^i^                            lilill»i)'|iif'lilMii'li'iJt).f"iiil|.||iii.|i.i|.iiii